PUBLISH

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                          ________________________________

                                     No. 97-2192
                          ________________________________

                           D.C. Docket No. 4:96-CV-288-MMP



CLARENCE E. HILL, of himself as an individual
and on behalf of himself and all others similarly situated,

                                                  Plaintiff-Appellee,


       versus


ROBERT A. BUTTERWORTH, Attorney General for the
State of Florida and HARRY K. SINGLETARY, Secretary,
Florida Department of Corrections.

                                                  Defendants-Appellants.


_________________________________________________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
_________________________________________________________________

                             (December 15, 1997)
Before HATCHETT, Chief Judge, FAY and FARRIS*, Senior Circuit Judges.

____________________________
*Honorable Jerome Farris, Senior U.S. Circuit Judge for the Ninth Circuit, sitting by
designation.
HATCHETT, Chief Judge:

       The important issue in this case is whether the district court erred in ruling that the

State of Florida has not achieved “opt-in” status pursuant to the provisions of the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132,

110 Stat. 1214. Because of substantial changes in circumstances since the district court$s

rulings, we remand the case to the district court for further proceedings.

       When President Clinton signed the AEDPA into law, he expressed his hope that

its first title would “streamline Federal appeals for convicted criminals sentenced to the

death penalty” because “endless death row appeals have stood in the way of justice being

served.” Statement by President William J. Clinton upon Signing S.1965, 32 Weekly

Comp. Pres. Doc. 719 (April 29, 1996). To this aim, section 107(a) of the AEDPA,

codified at Title 28, Chapter 154, sections 2261 through 2266 of the United States Code

(“Chapter 154"), provides generally for a one-time stay of execution,1 a six-month period

of time to file an application for writ of habeas corpus under 28 U.S.C. § 2254,2




       1
        See 28 U.S.C. § 2262(a)-(c). A three-judge panel of the circuit court must
approve any additional stay of execution. 28 U.S.C. § 2262(c) (referencing 28 U.S.C. §
2244(b)).
       2
         See 28 U.S.C. § 2263(a). This time period begins to run at the conclusion of the
prisoner’s direct appeal. 28 U.S.C. § 2263(a). The period is tolled during certain events,
such as state post-conviction proceedings. 28 U.S.C. § 2263(b)(2). A prisoner may, for
good cause, move the district court to toll the period for thirty days. 28 U.S.C. §
2263(b)(3).
                                              2
limitations on the scope of collateral review,3 narrow grounds for amending an

application4 and enforceable decision-making deadlines for federal district and circuit

courts.5 These provisions apply, however, only if the capital prisoner’s custodial state

satisfies the provisions of section 2261(b) and (c), discussed herein. Otherwise, the less

restrictive provisions of Title 28, Chapter 153, sections 2241 through 2254 control the

section 2254 proceeding. This appeal concerns the State of Florida’s “opt-in” status, that

is, its eligibility to seek the “streamlined” procedures of Chapter 154.

                                     BACKGROUND

       Appellee Clarence Hill is a Florida prisoner on death row. Hill brought this class

action under 42 U.S.C. § 1983 against appellants Robert Butterworth, Florida’s Attorney

General, and Harry Singletary, Florida’s Secretary of the Department of Corrections, in

their official capacities, seeking declaratory and injunctive relief on behalf of all Florida

capital prisoners currently awaiting execution pending the resolution of their state and

federal challenges to their state convictions and sentences. Hill asked the district court to

declare that Florida is not an “opt-in” state and enjoin it from asserting such status in any



       3
         See 28 U.S.C. § 2264(a) (stating the general rule that district courts may
consider only those claims “raised and decided on the merits in the State courts”).
       4
           See 28 U.S.C. § 2266(b)(3)(B) (referencing 28 U.S.C. § 2244(b)).
       5
         See 28 U.S.C. § 2266(b)(1)(A) (180-day deadline for district courts) and §
2261(c)(1)(A) (120-day deadline for circuit courts). The state may enforce these
deadlines by filing a writ of mandamus in the reviewing court. See 28 U.S.C. §
2266(b)(4)(B), (c)(4)(B). Chapter 154 does not impose any deadline on the United States
Supreme Court.
                                              3
state or federal proceeding. On January 16, 1997, after placing the case on an expedited

calendar, issuing a preliminary injunction and holding a bench trial, the district court

certified the proposed class, granted the requested relief and entered final judgment in

favor of Hill. Hill v. Butterworth, 170 F.R.D. 509 (N.D. Fla. 1997) (incorporating by

reference consistent portions of the court’s preliminary injunction order, Hill v.

Butterworth, 941 F. Supp. 1129 (N.D. Fla. 1996)). The district court stated that its

injunction would “remain in full force and effect” “until such time as [Florida] . . .

demonstrate[s] that [it] ha[s] satisfied all of the ‘opt-in’ provisions” of Chapter 154. Hill,

170 F.R.D. at 524.

                                       DISCUSSION

       In order for Florida to “opt-in” to Chapter 154, it must be able to answer the

following six questions in the affirmative:

       (1) Has it established a “mechanism for the appointment . . . of competent
       counsel in State post-conviction proceedings brought by indigent prisoners
       whose capital convictions and sentences have been upheld on direct appeal
       to the court of last resort in the State or have otherwise become final for
       State law purposes”? 28 U.S.C. § 2261(b).

       (2) Does the mechanism “offer counsel to all State prisoners under capital
       sentence”? 28 U.S.C. § 2261(c).

       (3) Does the mechanism “provide for the entry of an order by a court of
       record–(1) appointing one or more counsels to represent the prisoner upon a
       finding that the prisoner is indigent and accepted the offer or is unable
       competently to decide whether to accept or reject the offer; (2) finding,
       after a hearing if necessary, that the prisoner rejected the offer of counsel
       and made the decision with an understanding of its legal consequences; or
       (3) denying the appointment of counsel upon a finding that the prisoner is
       not indigent”? 28 U.S.C. § 2261(c)(1)-(3).

                                              4
       (4) Does the mechanism provide for counsel’s “compensation[] and
       payment of reasonable litigation expenses”? 28 U.S.C. § 2261(b); see also
       Mata v. Johnson, 99 F.3d 1261, 1266 (5th Cir. 1996) (finding that Texas is
       not an “opt-in” state, although it adequately compensated counsel for
       petitioner-appellant), vacated and remanded on other grounds on reh’g, 105
       F.3d 209 (5th Cir. 1997).

       (5) Is the mechanism established “by statute, rule of its court of last resort,
       or by another agency authorized by State law”? 28 U.S.C. § 2261(b).

       (6) Does “the rule of court or statute . . . provide standards of competency
       for the appointment of such counsel”? 28 U.S.C. § 2261(b).

An answer in the negative to any one of these questions prevents Florida from asserting

“opt-in” status. See 28 U.S.C. § 2261(a).6

       On November 4, 1997, the court heard oral argument on two principal issues: (1)

whether the district court erred in finding that Florida fails to “provide standards of

competency,” as required under 28 U.S.C. § 2261(b); and (2) whether the district court

erred in finding that Florida’s appointment mechanism fails meaningfully to “offer

counsel to all State prisoners under capital sentence,” as required under 28 U.S.C. §

2261(c).7

       6
         The district court found, and the parties agree, that Florida does not provide for a
“unitary review.” See 28 U.S.C. § 2265; Hill, 941 F. Supp. at 1135. Therefore, our
discussion of Chapter 154 does not concern that procedure.
       7
         Florida raises four other issues on appeal: (1) whether Hill has standing; (2)
whether this case involves a justiciable case or controversy; (3) whether the district court
abused its discretion in certifying the class; and (4) whether the Eleventh Amendment
bars jurisdiction. Upon due consideration, we find the first three issues to be without
merit and unworthy of discussion. Regarding the fourth issue, we agree with the Ninth
Circuit that, under Ex parte Young, 209 U.S. 123 (1908), the Eleventh Amendment does
not serve as a bar to the instant action. Ashmus v. Calderon, 123 F.3d 1199, 1204-06 (9th
Cir. 1997), petition for cert. filed, 66 U.S.L.W. 3178 (U.S. Sept. 5, 1997) (No. 97-391).
                                              5
       As to both issues, circumstances have changed materially since this case left the

district court. For instance, Florida brings to our attention many new statutory

amendments, effective June 16, 1997, that may impact its “opt-in” status. E.g., Fla. Stat.

§ 27.701 (establishing three independent Capital Collateral Regional Counsels (CCRCs)

instead of one Capital Collateral Representative (CCR)); § 27.703(3) (requiring post-

conviction counsel “to have participated in a least five felony jury trials, five felony

appeals, or five capital postconviction evidentiary hearings, or any combination of at

least five of such proceedings” prior to court appointment); and § 27.704(1) (requiring

full-time assistant capital collateral counsels to be members in good standing of The

Florida Bar, have three years of criminal law experience and meet the requirements of

section 27.703(3)). Conversely, Hill points out recent adverse developments concerning

Florida’s CCRCs and argues that these militate against Florida in its attempt to “opt-in.”

E.g., In re Rule of Criminal Procedure 3.851 (Collateral Relief after Death Sentence Has

Been Imposed) and Rule 3.850 (Motion to Vacate, Set Aside, or Correct Sentence), No.

82322, — So. 2d —, — (Fla. Oct. 20, 1997) (granting CCRC’s motion to toll filing

deadline for state post-conviction motions until January 15, 1998); In re Amendment to

Florida Rules of Criminal Procedure Capital Postconviction Public Records Production-

Rule 3.852, No. 87688, — So. 2d —, — (Fla. Oct. 20, 1997) (granting CCRCs’ motion

to toll discovery in certain state post-conviction proceedings until January 15, 1998, due



But see Booth v. Maryland, 112 F.3d 139 (4th Cir. 1997), petition for cert. filed, —
U.S.L.W. — (U.S. Aug. 14, 1997) (No. 97-5623).
                                              6
to “a serious problem in both the staffing of the regional offices as well as how pending

cases are assigned to ensure that the offices are separate and thereby can avoid the

question of conflicts in their representations”); Hoffman v. Haddock, 695 So. 2d 682, 684

(Fla. 1997) (granting temporary stay of post-conviction evidentiary hearing based on

CCR’s allegation that it had inadequate funds) (per curiam).

       In light of these changes, we cannot conduct any meaningful review of the district

court’s factual findings and their application to the “opt-in” criteria of Chapter 154.

Accordingly, and consistent with the dissolution provision in the district court’s order,

we remand this case to the district court for further proceedings consistent with this

opinion. See Pottinger v. City of Miami, 40 F.3d 1155, 1157 (11th Cir. 1994)

(remanding case to the district court because new facts surfaced at oral argument).8

                                     REMANDED.




       8
           On remand, we ask the district court to revisit its census approach and otherwise
clarify its interpretation of Chapter 154's offer-of-counsel requirements under 28 U.S.C. §
2261(b), (c). See Hill, 170 F.R.D. at 521-24. Specifically, the court should address the
point in time when the statute requires an inmate to have a lawyer appointed.
                                              7